                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DERICK EDWARDS,

             Plaintiff,

v.                                               Case No: 2:19-cv-711-SPC-NPM

CITY OF FORT MYERS,
RANDY HENDERSON, SEAN
HAVENNER, GUILLERMO
MONMANY, JAMES
HEUGLIN, BRIAN RHOTON,
ARTURO GONZALEZ, JR. ,
LEE COUNTY, CARMINE
MARCENO, DERRICK DIGGS
and MARK MALLARD,

              Defendants.
                                          /

                                        ORDER1

       Plaintiff Derek Edwards is an inmate at Tomoka Correctional Institution

litigating this civil rights action pro se and in forma pauperis. He sues Fort

Myers Police Officer Sean Havenner in his individual and official capacities for

constitutional violations. He initially sued Havenner in his official capacity

only. (Doc. 1). Attorneys for the City of Fort Myers entered appearances for




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Havenner in his official capacity. (Doc. 79). Edwards then amended the

complaint to sue Havenner in his individual capacity. (Doc. 92).

      The record lacks any proof of service showing that Officer Havenner was

served with the operative pleading. (Doc. 134). This is problematic because

Havenner is not yet represented in his individual capacity. (Doc. 135). What

is more, the City of Fort Myers has advised that Havenner no longer works for

its police department. (Doc. 135). However, because it appears Edwards

cannot provide a current service address for Havenner, the Court will enlist

the help of the City of Fort Myers—his alleged former employer—recognizing

that counsel for the City has already entered an appearance for Havenner in

his official capacity.

      Accordingly, it is now

      ORDERED:

      1. The City of Fort Myers is DIRECTED, on or before May 24, 2021, to

             a. inform the United States Marshals Service in Fort Myers,

                Florida in confidence of the last known address of Defendant

                Sean Havenner and notify the Court in writing it has done so;

             b. enter an appearance on behalf of Havenner in his individual

                capacity; or

             c. notify the Court that neither alternative is possible.




                                        2
     2. The United States Marshals Service must protect the

        confidentiality of any address provided by the City of Fort

        Myers as required by Florida law and must not disclose any

        such information on any document filed with the Court.

     DONE and ORDERED in Fort Myers, Florida on May 3, 2021.




Copies: All Parties of Record




                                 3
